DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. DE 102018121821.4, filed on September 7, 2018.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on June 25, 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Status of the claims
Claims 2, 3 and 11 have been canceled.
Amendments to claim 1 has been entered.
Accordingly, claims 1, 4-10 and 12-14 are currently pending.  
Response to Remarks
In view of the amendments, the Examiner withdraws the 112(a) rejection.  
In view of the amendments, the Examiner withdraws the 112(b) rejection against claim 1 as previously presented.
Claims 2 and claim 3 were cancelled and features of said claims 2 and 3 were rolled up into claim 1 wherein claim 1 now includes the feature “which is based on an object of a prescribed size at a prescribed distance, is the same between the at least two search subareas.  
Applicant states that “objects that have a smaller radar cross-sectional area associated therewith can be disregarded as being smaller than the prescribed size and/or farther away than the prescribed distance.”  See Remarks 8.  
In response, the Examiner finds this helpful and understanding what was meant by Applicant.  Basically, the Examiner’s understanding is now as follows: search area I has a probability detection P1 for a potential object having a size S1 at distance D1, and search area II has a probability detection P2 for a potential object having a size S2 at distance D2 wherein P1 = P2, S1 = S2 and D1 = D2.
Applicant also states “if the search subareas are of equal size and the radar assigned to each search subarea is tasked with searching for object of the same size at a same distance …” see Remarks 9.  
In response, the Applicant’s explanation of the claim 1 including the amended limitation is not what is actually being claimed.  The amended features of claim 1 is saying two things: (1) search subareas are chosen such that a detection probability is based on an [single] object of a prescribed size at a prescribed distance and (2) that the detection probability is the same between the at least two search subareas.  
The probability of detection is inherently based on the size of an object and the distance of said object from a radar.  The claim language of claim 1 as written does not require that a potential or hypothetical object for each subarea must exceed a prescribed size (radar cross section) at a prescribed distance.  Given this inherency, it is not clear how the scope of the claim is narrowed based on the relationship between the chosen subareas and detection probability.  
Again, a smaller object can have a larger radar cross section than a larger object depending on particular geometric shapes, e.g. having a corner reflector.  Thus, the Examiner believes that is wrong for Applicant to contend that the searching radar will disregard objects having a radar cross section that is less than the minimum required prescribed sized at a prescribed distance.  See Remarks 8.
The Examiner recommends “wherein the search subareas are chosen such that a detection probability, which is based on each subarea having a potential object having a minimum radar cross section at a prescribed distance, is the same between the at least two search subareas.   Nonetheless, the Examiner believes Farmer in view of Derham would teach said feature in addition to the rest of claim 1.  
Derham at Para. 149 teaches detecting an object at a maximum range for an object with unity Radar Cross Section (RCS).  In other words, no objects having a RCS less than unity will be detected at said maximum range.  Thus, Derham is maximizing the detection probability based on a prescribed RCS of unity at a prescribed maximum range hence maximum detection probability because nothing can be detected beyond the maximum range as shown by the SNR equation.  This is evident as shown by the signal-to-noise equation as shown by                     
                        S
                        N
                        R
                         
                        ≈
                        P
                        G
                        
                            
                                1
                            
                            
                                4
                                π
                                
                                    
                                        R
                                    
                                    
                                        2
                                    
                                
                            
                        
                        σ
                        
                            
                                1
                            
                            
                                4
                                π
                                
                                    
                                        R
                                    
                                    
                                        2
                                    
                                
                            
                        
                        
                            
                                A
                            
                            
                                e
                            
                        
                    
                 wherein P is power of radar, G is gain of the antenna, R is range,                     
                        σ
                    
                 is radar cross section and A is antenna size.  The detection probability (Probability of Detection) is based on the SNR equation and thresholding.  The higher the threshold the less false alarms but less true detections.  The lower the threshold the more false alarms and more true detections.  Thus a maximum range at unity RCS corresponds to a maximum detection probability.
In view of Derham, it would have been obvious to set a maximum range for an object with unity Radar Cross Section in order to avoid detection of nuisance objects such as birds and other objects “smaller” than the desired object being searched for.  In other words, a radar searching for aircraft does not want to detect birds.  This reasoning would hold true for all beams being used by said radar/antenna thus suggesting each beam having the same probability of detection.  The Examiner notes that birds have a RCS less than one meter squared.  
Claim Rejections - 35 USC § 112(b)
Claims 1, 4-10 and 12-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claim 1 and as discussed supra, the claim language which is confusing does not correspond to Applicant’s intent.  Also, as discussed supra, an object’s size is not always proportional to its radar cross section.  As such, the metes and bounds of the claims cannot be fully realized, thus the claim is indefinite.  
Dependent claims 4-10 and 12-14 are rejected for being dependent on a rejected base claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 4-10 and 12-14 are rejected under 35 U.S.C. 103 as being obvious over Farmer (US 2006/0114324) in view of Derham (US 2013/0176161).

Note that the specification defines a missile as any type of flying device having any type of propulsion.  See Spec. 12.  
As to claim 1 and as best understood, Farmer teaches a method for searching a search area (S), wherein at least one radar (R) is arranged in each of at least two missiles (AC1, AC2) (Paras. 7 and 13-14 describe multiple UAV’s working together and Para. 27 and 34 disclose that the UAV’s use radar), comprising the steps of: 
determining a total search time for searching the search area (S) 
splitting the search area into at least two search subareas (TS1, TS2) (Para. 23-25 “The UAV will then divide the area into a section that it can collect in the allotted time and send the remainder of the request to another UAV for collection”); and 
searching the at least two search subareas by way of the respective radar of the at least two missiles, wherein the at least two missiles carry out the searching cooperatively (Id.  see also Para. 20 “Additional versions of CASA can provide for the collaboration of air vehicles to form an aggregate used to collect the prioritized collection requests”); 
wherein the search subareas are chosen such that a detection probability (PD) (Para. 28 “If all UAVs know the positions of each other, then the combination of the 3 vectors from the 3 UAVs can be used to direct the UAVs to an area of high probability for having the target of interest.”  See also Para. 31.), (Para. 32 “When in the probability mode, multiple UAVs can collaborate to spread themselves out across the area of high request probability.”  This would imply that the UAV’s are spreading themselves out equally. See also the explanation provided for by the modification of Farmer in view of Derham below.)
Although Farmer at Para. 26 considers the range of an object to determine an area for best searching, Farmer does not say that detection probability of based on an object having a minimum radar cross section at a prescribed distance as now understood based on Applicants remarks as discussed supra.  
In the same field of endeavor and as discussed supra in section Response to Remarks, Derham at Para. 149 teaches detecting an object at a maximum range for an object with unity Radar Cross Section (RCS).  In other words, no objects having a RCS less than unity will be detected at said maximum range.  Thus, Derham is maximizing the detection probability based 
In view of the teachings of Derham, it would have been obvious to a person of ordinary skill at the time of filing to control the power for each radar search beam as taught by Farmer, to modify the detection probability based on having a maximum range for a potential object having unity radar cross section in order to only detect objects having at least a prescribed radar cross section at a prescribed distance in order to avoid detecting nuisance objects having a small radar cross section, e.g. birds, thereby reducing false alarms.  Given the need to avoid detecting nuisance objects while searching for unknown targets/objects in each radar antenna beam, it would be obvious that the detection probability would be the same in order to avoid detection of said nuisance objects thereby reducing false alarms in each radar antenna beam.  
As to claim 4, Farmer in view of Derham teaches the method according to Claim 1, wherein the total search time is prescribable or predefined (Farmer: In addition to Paras. 23-25 “If a code requests a large area to be imaged within a short time period, the UAV will break up the area and outsource the areas it cannot collect to other UAVs” as cited in claim 1, see also Paras. 29-31 “The UAV can then make use of a priority and precedence scheme to determine the order for collecting the requests and to determine which requests should be outsourced to another UAV.”).
As to claim 5, Farmer in view of Derham teaches the method according to Claim 1, wherein the search subareas have substantially no overlap
As to claim 6, Farmer in view of Derham teaches the method according to Claim 1, wherein the search area is prescribable or alterable (Farmer: In addition to Paras. 23-25 “If a code requests a large area to be imaged within a short time period, the UAV will break up the area and outsource the areas it cannot collect to other UAVs” as cited in claim 1, see also Paras. 29-31 “The UAV can then make use of a priority and precedence scheme to determine the order for collecting the requests and to determine which requests should be outsourced to another UAV.”).
As to claim 7, Farmer in view of Derham teaches the method according to Claim 1, wherein the splitting of the search area into search subareas changes according to the movement and/or the trajectory of the at least two missiles (Farmer: In addition to Paras. 23-25 “If a code requests a large area to be imaged within a short time period, the UAV will break up the area and outsource the areas it cannot collect to other UAVs” as cited in claim 1, see also Paras. 29-31 “The UAV can then make use of a priority and precedence scheme to determine the order for collecting the requests and to determine which requests should be outsourced to another UAV.”  See also Para. 14 “The platforms further include flight control equipment that is used to control the flight of the platforms.”  See also Para. 20 “The “intents” of the air vehicles include the present position, heading, speed and altitude, as well as the next waypoint that the vehicle will fly to, and the next sensor operation it will perform.” See also Para. 19 “The CASA system can efficiently process requests and position the autonomous sensors at the right spot at the right time.”  This suggest that the CASA system can change a flight path or waypoint at will.).
As to claim 8, Farmer in view of Derham teaches the method according to Claim 1, wherein the splitting of the search area into search subareas is continually adapted according to the movement and/or the trajectory of the at least two missiles (Farmer: In addition to Paras. 23-
As to claim 9, Farmer in view of Derham teaches the method according to Claim 1, wherein a search subarea is determined based on a horizontal angle, a vertical angle and associated angle widths, or based on three-dimensional coordinates (Farmer: Para. 27 “SAR” Horizontal and vertical angles are inherent to synthetic aperture radar techniques because SAR has to take into account said angles.  The angles associated with the main beams of the antenna are also inherent.).
As to claim 10, Farmer in view of Derham teaches the method according to Claim 1, wherein one of the at least two missiles assigns the search subarea to be searched to the at least one other missile (Farmer: Paras. 23-25 as cited in claim 1).
As to claim 12, Farmer in view of Derham teaches the method according to Claim 1, wherein complete searching of the search area is ensured
As to claim 13, Farmer in view of Derham teaches a missile (Farmer: Fig. 1 UAV’s), comprising: at least one radar (Farmer: Para. 27); and a process (Farmer: Para. 14) unit configured to perform the method according to Claims 1.
As to claim 14, Farmer in view of Derham teaches a missile formation (Farmer: Fig. 1) comprising at least two missiles (Farmer: Fig. 1) according to Claim 13, wherein the missile formation is configured to cover a search area in an airspace (Farmer: Fig. 1 shows a plurality of UAV’s).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Derham (US 2013/0176161) teaches “The integratin G.sub.int. required to obtain the requested SNR of the radar image (SNR).sub.image defined at the maximum range R.sub.max. For an object with unity Radar Cross Section (RCS), may be calculated as follows.”
Kolanek (US 2017/0300047) discloses “engagement management systems and methods for managing engagement with aerial threats. Such systems include radar modules and detect aerial threats within a threat range of a base location.” See Abstract.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL W JUSTICE whose telephone number is (571)270-7029.  The examiner can normally be reached on 7:30 - 5:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erin Heard can be reached on 571-272-3236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-





/M.W.J./Examiner, Art Unit 3648          

/ERIN F HEARD/Supervisory Patent Examiner, Art Unit 3648